UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)June 15, 2012 Brekford Corp. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-52719 20-4086662 (Commission File Number) (IRS Employer Identification No.) 7020 Dorsey Road,Hanover, Maryland 21076 (Address of Principal Executive Offices)(Zip Code) (443) 557-0200 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. (a)-(b) At the Annual Meeting of Stockholders of Brekford Corp. (the “Company”) held on June 15, 2012, the Company’s stockholders voted on the election of four director nominees named in the Company’s definitive proxy statement on Schedule 14A to serve until the 2013 Annual Meeting of Stockholders and until their successors are duly elected and qualified (Proposal 1).This proposal was submitted to a vote through the solicitation of proxies.The results of the vote on this proposal are as follows: Director Nominee For Withheld Abstain Broker Non-Votes Jessie Lee, Jr. - - Douglas DeLeaver - - C.B. Brechin - - Scott Rutherford - - 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BREKFORD CORP. By: /s/C.B. Brechin Name: C.B. Brechin Title: Chief Executive Officer and Chief Financial Officer 3
